UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 23, 2015 Issuer Direct Corporation (Exact name of registrant as specified in its charter) Delaware 1-10185 26-1331503 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 500 Perimeter Park Drive Suite D, Morrisville, North Carolina 27560 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(919) 481-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 — Other Events As previously reported by Issuer Director Corporation (the “Company”) on a Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on March 11, 2015, Auer Metals & Mineral (“AMM”) filed a Form 3 which the Company believed and continues to believe is entirely without merit. On March 23, 2015, AMM filed an additional Form 3 and a separate Form 4 purporting to own a substantial portion of the Company.The Company believes both of these filings to be entirely without merit as well.The Company and its management have been working with the SEC to have all three of these filings removed from EDGAR and to prevent additional filings by AMM that are without merit. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Issuer Direct Corporation Date: March 23, 2015 By: /s/BrianR. Balbirnie Brian R. Balbirnie Chief Executive Officer 3
